Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1-3, 6-7, 9, 12, 15, 17 and 68 are currently under examination. Claims 22, 43, 47, 50-51, 53, 57, 59, 59, 61, 63 and 65 are withdrawn from consideration. Claims 4-5. 8, 10-11, 13-14, 16, 18-21, 23-42, 44-46, 48-49 and 54-56, 58, 60, 62, 64 and 66-67 have been cancelled. Claim 68 is newly added. Claims 1, 9 and 17 are amended.
Previous Grounds of Rejection
In the light of the amendments, the claim  objection with  respect to claim 9 is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, respect to claim 17 is withdrawn.
In the light of the amendments, the rejection under35 U.S.C. 102(a)(1) as being anticipated by Thieuleux et al. (US 2011/0160412 A1) with respect to claims 1-3, 6-7, 12, 15 and 17 is withdrawn.
Regarding claim 15, the  objection is withdrawn because a modified survey of the prior art produced a new reference deemed to represent an obstacle to the patentability of claim 15.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12, 15, 17 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azua et al. (ACS Sustainable Chemistry & Engineering, 2017, 5, 3963-3972, published on March 27, 2017).
Regarding claims 1-3, 12, 15, 17 and 68, Azua et al. teach a supported recyclable Ru NHC carbene complex 4 having the structure as shown below (applicant’s solid supported elected Ru NHC 2,6-bis(1-imidazolyl)pyridine p-cymene) (page 3964):

    PNG
    media_image1.png
    186
    245
    media_image1.png
    Greyscale

As we see above, the Ru NHC carbene complex 4 taught by Azua et al. corresponds to the instant claim 1 wherein M=Ru, linker=SO3- sulfonate, X=Cl, R=propylene, c=1, a=2, L=p-cymene, b=1.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Azua et al as applied to claim 1 above, and further in view of Yonehara et al. (US 2009/0299009 A1).
Regarding claim 9, although Azuz et al. do not specific teach hydrotalcite material as per applicant claim 9, Yonehara et al. teach Group VIII metal supported catalyst. The supported materials including hydrotalcite material ([0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include hydrotalcite material taught by Ercan et al. in supported recyclable Ru NHC carbene complex taught by Azua et al. as an alternative supported material to obtain the invention as specified in the claim 9,  motivated by the fact that the resulting heterogeneous catalyst can be readily recovered and used in multiple consecutive catalytic runs. One of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both of Yonehara et al. and Azua et al. teach Group VIII metal supported catalysts, one would have a reasonable expectation of success.
Regarding claims 6-7, as we see above, the Ru NHC carbene complex supported on hydrotalcite material taught by the combined references of Yonehara et al. and Azua et al. comprises layers which is 2D structure as the instant claim.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 02/16/2022 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738